Citation Nr: 0511713	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
February 1970, and from November 1990 to June 1991.  She also 
served in the US Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO), of the Department of 
Veterans Affairs (VA) denying service connection for 
hypertension.

The veteran testified at a Travel Board Hearing that was held 
on June 16, 2003, in San Juan, Puerto Rico, before the 
undersigned, who is the Acting Veterans Law Judge that will 
be deciding this appeal and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. §§ 7102(a), 
7107(c).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has obtained and developed all of the evidence that is 
necessary for an equitable disposition of the matter on 
appeal.

2.  The veteran, who has a history of diastolic blood 
pressure readings exceeding 100mm, requiring continuous 
medication for control, is shown to have developed 
hypertension to a compensable degree within one year from her 
separation from active military service in June 1991.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
1112(a)(1) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of November 2000 (VCAA), currently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially re-defined VA's duties to notify 
and assist claimants in the development of their claims.  In 
the present case, because the Board is fully granting the 
benefit sought on appeal by the veteran, it is unnecessary to 
engage in an analysis of whether there was full compliance 
with the VCAA.  Any lack of notice and/or development that 
may have existed under the VCAA cannot be considered 
prejudicial to the veteran.  A remand at this time for such 
notice and/or development would be an unnecessary waste of VA 
time and resources.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  In order to prevail on 
the issue of service connection for any particular 
disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain chronic disorders such as 
hypertension may also be established based on a legal 
"presumption," by showing that the chronic disorder 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).

Applicable VA regulation requires that hypertension or 
isolated systolic hypertension be confirmed by readings taken 
two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2004).  The 
term "hypertension" means that the diastolic blood pressure 
is predominantly 90mm, or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater, with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2004).

VA regulation further provides for a 10 percent rating for 
hypertension when the diastolic pressure is predominantly 
100mm or more, or the systolic pressure is predominantly 
160mm or more, and also in those cases where the individual 
has a history of diastolic pressure predominantly 100mm or 
more and requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2004).

In essence, the veteran contends on appeal that she developed 
hypertension while serving in the Persian Gulf area between 
November 1990 and June 1991, that her hypertension is chronic 
and requires continuous medication for control and that, 
accordingly, she is entitled to be service-connected for 
hypertension.

The Board has reviewed the evidence of record and first notes 
that it clearly substantiates a current diagnosis of 
hypertension.  In this regard, the Board notes that, on VA 
general medical examination in December 2000, the veteran, 
who claimed a history of arterial hypertension since her 
years of active duty in the Persian Gulf, received a 
diagnosis of "arterial hypertension, under treatment."  
Blood pressure readings taken at the time were reported as 
120/90, 166/92 and 160/88.  Other medical records in the file 
confirm the diagnosis of hypertension.  The Board notes that 
the record lacks competent evidence establishing a nexus 
between the veteran's hypertension and service.  This means 
that the evidence of record is insufficient to grant service 
connection for hypertension on a direct basis.  However, 
there still remains the avenue of consideration of the 
veteran's claim for service connection on a presumptive 
basis.  In this regard, the Board notes that the record shows 
multiple high blood pressure readings throughout the years 
since the veteran's separation from her second period of 
active military service such as the following:

November 1992		116/90
December 1992		134/90
August 1995			140/92
October 1995			148/86
April 1997			130/80
June 1999			160/94
November 2000		147/79
March 2001			144/76
February 2002		111/69
March 2002			158/73

The veteran has contended that she needs continuous 
medication to control her hypertension.  The evidence of 
record supports this contention.

The evidence submitted by the veteran in support of her 
appeal also includes an undated statement from one of her 
superiors while stationed in the Persian Gulf, received at 
the RO in September 2000, confirming the veteran's 
allegations of record of having suffered from abnormal blood 
pressure readings and of having encountered problems to 
obtain the necessary medication to control it, while serving 
overseas.
 
Of record are also copies of the veteran's reports of medical 
examination and medical history for separation purposes, 
dated in April 1991, which confirm the veteran's allegation 
of having suffered from high blood pressure "while in 
country," and show a blood pressure reading of 139/80.

Additionally, and more importantly, the record contains two 
elevated blood pressure readings taken on different days 
within a year of the veteran's discharge from her second 
period of active military service, both of which demonstrate 
diastolic pressure readings exceeding 90 mm.  Specifically, 
these records show a blood pressure reading of 144/88 on 
March 23, 1992, and another one of 120/80 on June 3, 1992.  
Both pieces of evidence were produced within the one-year 
period immediately following the veteran's discharge of June 
1991.

In sum, the evidence of record shows a reported history of 
high blood pressure during service provided at separation in 
June 1991, an elevated blood pressure reading also noted at 
separation, a history of diastolic blood pressure readings 
exceeding 100 mm since the time of separation, two readings, 
taken on different days within a year of the veteran's 
discharge from her second period of active military service, 
demonstrating diastolic pressure readings exceeding 90 mm., 
the need for continuous medication for control, and a current 
diagnosis of hypertension.  In short, the evidence shows the 
development of hypertension to a compensable degree within 
one year from the veteran's separation from active military 
service in June 1991.  As such, the Board concludes that the 
veteran's hypertension was incurred in active service.  
Service connection for a chronic disease diagnosed as 
hypertension, on a presumptive basis, is warranted.  The 
appeal is granted.  


ORDER


Service connection for hypertension is granted.



	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


